PER CURIAM.
Appellant husband seeks review of an order reinstating the alimony provision of a final decree of divorce.
We have carefully considered the record in this cause in light of the controlling principles of law, arguments and briefs of counsel and have concluded that no abuse of the chancellor’s discretion has been made to appear.
Nothing in this opinion is to be construed to be in derogation of the rights of the parties to seek future modification of the alimony award in compliance with § 61.14, Fla.Stat., F.S.A., if the circumstances, financial abilities or needs of the parties change in the future.
Accordingly, the order appealed from is hereby affirmed.
Affirmed.